                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

    KAMPS, INC., et al.,                         )
                                                 )
         Plaintiffs,                             )             No. 5:18-CV-430-REW
                                                 )
    v.                                           )
                                                 )              OPINION & ORDER
    MUSTANG AVIATION, INC.,                      )

         Defendant.

                                       *** *** *** ***

I.       BACKGROUND

         Despite their dueling motions for summary judgment, the parties agree about many of the

facts leading up to this dispute, which arises out of a services contract. Sufficient material

disagreements, though, prompt the need for a trial.

         It began when Kamps 1 decided to buy an aircraft. See DE 45-1 at 1; DE 49 at 5. Kamps

became interested in a Cessna 414A and entered into a purchase agreement that allowed for a pre-

purchase inspection of the aircraft. See DE 45-1 at 1–2; DE 49 at 5; DE 49-2 (Used Aircraft

Purchase and Sale Agreement). Victor Grahn of Executive Air Transport, Inc., acting as an agent

for Kamps, contacted Mustang Aviation, Inc., about the inspection. See DE 49 at 5; DE 49-1, ¶ 10

(noting Grahn involvement). According to Mustang’s (now-defunct) website, Mustang’s services

included AOPA 2 pre-purchase inspections. See DE 49 at 5; DE 49-7 (screenshot from



1
  Kamps, Inc., d/b/a Kamps Pallets, Inc., is the sole member of Kamps Air, LLC. See DE 1, ¶¶ 1–
3. The Court throughout refers to the entities collectively as “Kamps.”
2
  AOPA is the Aircraft Owners and Pilots Association, a self-described “not-for-profit organization
dedicated to general aviation.” See About: History of AOPA, AOPA, aopa.org/about/history-of-
aopa (last visited Mar. 5, 2020). Kamps attaches to the memorandum in support of its motion for
partial summary judgment an example of an AOPA aircraft condition checklist. See DE 49-18.


                                                1
mustangaviation.com). Mustang informed Grahn about its services and fees and provided a “Work

Request Form.” See DE 49 at 5; DE 49-3, ¶¶ 4–6.

       On Tuesday, February 6, 2018, Grahn emailed the completed form to Sean Smith, a

Mustang employee. See DE 45-1 at 2; DE 49 at 5; DE 49-3, ¶ 7; DE 49-4 (Grahn email and work

request form). The work request form identifies the aircraft and the customer (Grahn) and shows

that the “work to be performed” is a “pre-purchase insp.” See DE 45-2; DE 49-4. The form includes

no details about the desired inspection. See DE 45-2; DE 49-4. Grahn’s email noted that the aircraft

would be arriving at Mustang’s facility that day and that the autopilot required repair. See DE 49-

4 at 2. Grahn requested that the pre-purchase inspection—though not the autopilot repair—be

completed by Thursday afternoon or Friday morning. See id. Grahn explained that “[w]e have to

make a decision on the aircraft by Friday.” See id. A Mustang invoice shows that a “shop order”

was opened that same day. See DE 45-1 at 2; DE 45-4; DE 49 at 6; DE 49-10. The invoice further

reflects that the “pre-purchase exam” took 25 hours, cost Kamps $2,263.15, and was completed

on February 8, 2018. See DE 45-4; DE 49-10.

       A “pre-purchase examination report,” also dated February 8, 2018, and signed by Mustang

technician Kenneth M. Harker, lists general information about the aircraft, “unairworthy” items,

“recommended” items, and “cosmetic” items. See DE 45-5; DE 49-6. In particular, the report

identifies the aircraft by serial number, provides information about the engines and propellers, and

describes the results of engine compression, an oil filter inspection, and “normal gear swings.” See

DE 45-5; DE 49-6. The report states that the log history is complete for certain components

(airframe, engines, and propellers) but that the “engine entries are out of order” and “difficult to

follow.” See DE 45-5; DE 49-6. The report further indicates that the Airworthiness Directives




                                                 2
(AD) reports 3 are current but that the aircraft’s registration is expired. See DE 45-5; DE 49-6.

According to Harker’s report, the inspection yielded four unairworthy items, fifteen recommended

items, and seven cosmetic items. See DE 45-5; DE 49-6. Mustang provided the pre-purchase

examination report to Kamps. See DE 45-1 at 2; DE 49 at 6.

       On February 26, 2018, Kamps purchased the aircraft for $348,000. See DE 45-1 at 3; DE

49 at 6. The aircraft was then transported—by unknown means and persons—to Executive’s

facility in Michigan. See DE 49 at 7; DE 49-3, ¶ 16. On March 5, 2018, about a week after Kamps

claims to have closed the purchase, an Executive invoice reflects an open shop order for another

“pre-purchase inspection” on the aircraft. See DE 45-6; DE 49-17 at 9. Neither this invoice nor the

record in general substantiates the results of this inspection. See DE 45-6; DE 49-17 at 9. But see

DE 49-3, ¶¶ 16–17 (Grahn affidavit referencing approximately 130 discovered discrepancies and

$100,000 in parts and labor as a result of Executive’s “additional inspection of the aircraft”).

Executive billed Kamps $2,838.76 for this second pre-purchase inspection, and the invoice

identifies the shop order as “closed” as of March 28, 2018. See DE 45-6; DE 49-17 at 9. During

this same window, on March 16, 2018, Executive invoices show that Executive undertook an

“annual inspection” of the aircraft. See DE 45-1 at 3; DE 45-7 at 1; DE 49-17 at 10. The annual

inspection cost Kamps $74,530.25 for parts, oil, supplies, fuel, freight, and labor, and the invoice

suggests that the shop order “closed” on April 30, 2018. See DE 45-7 at 1, 26; DE 49-17 at 10, 35.




3
  “FAA’s airworthiness directives are legally enforceable rules that apply to the following
products: aircraft, aircraft engines, propellers, and appliances.” 14 CFR 39.3. “FAA issues an
airworthiness directive addressing a product when we find that: (a) An unsafe condition exists in
the product; and (b) The condition is likely to exist or develop in other products of the same type
design.” 14 CFR 39.5. “Airworthiness directives specify inspections you must carry out, conditions
and limitations you must comply with, and any actions you must take to resolve an unsafe
condition.” 14 CFR 39.11.


                                                 3
       Around March 26, 2018, while both Executive shop orders were apparently pending, Grahn

contacted Harker, the Mustang technician who had completed the first pre-purchase inspection.

See DE 49 at 7; DE 49-3 ¶ 21. According to Grahn, Harker told Grahn that another company had

since bought Mustang’s assets and that Kamps should not have purchased the aircraft. See DE 49

at 7; DE 49-3, ¶¶ 23–24. Harker also advised Grahn that he had determined during the inspection

that the aircraft’s brake discs were at a minimum threshold and made a corresponding note on his

checklist, but he failed to include this finding in the pre-purchase examination report. See DE 49

at 7; DE 49-3, ¶ 22. Perhaps in connection with this conversation, 4 Harker apparently provided

Grahn with a copy of Mustang’s inspection checklist. See DE 1, ¶¶ 31–32; DE 1-5 (blank Aircraft

Condition Inspection Checklist/Report). During discovery, Mustang eventually substantiated

Harker’s brakes allusion by producing Harker’s completed inspection checklist and handwritten

notes from the pre-purchase inspection of the at-issue aircraft. See DE 49 at 8; DE 49-14.

       Following Executive’s inspections in spring 2018 and continuing through 2019, Kamps

made substantial repairs to the aircraft, including replacing all twelve engine cylinders allegedly

in accordance with the applicable Airworthiness Directive. See DE 45-1 at 8–9; DE 49 at 13–14;

DE 49-1, ¶¶ 15, 17; DE 49-3, ¶ 23. Kamps states, and Mustang does not contest, that “AD 2016-

16-12 applie[d] to the cylinders present in the Aircraft.” See DE 49 at 14; DE 53 at 9–10. Executive




4
  Kamps now claims that “[t]he pre-purchase inspection was to be performed in accordance with
a checklist.” See DE 46 at 7. For support, Kamps cites the Grahn declaration, which states,
“Mustang provided a checklist by which it would perform the pre-purchase inspection.” See id.;
DE 46-3, ¶ 8. These statements are notably silent about when Mustang provided the checklist but
suggest, in context, that Kamps knew about the checklist at the point of contract formation.
However, Kamps’s complaint had alleged that “[d]uring discussions regarding the improper
inspection, Mustang provided a checklist of items that it claimed to have checked during the
inspection.” See DE 1, ¶ 32 (emphasis added). Mustang admitted the truth of this allegation. See
DE 8, ¶ 14.


                                                 4
invoices show that total repair costs have exceeded $100,000. See DE 45-1 at 8–9; DE 49 at 13–

15; DE 49-1, ¶ 17; DE 49-17.

       Notwithstanding general agreement about the above sequence of events, the parties do

dispute two seemingly significant facts: who was present during Harker’s inspection of the aircraft

and what recommendation, if any, Harker made regarding Kamps’s prospective purchase. There

is also a foundational dispute surrounding Grahn’s declaration that he “told Mustang that it was

important to Kamps in purchasing the Aircraft to be made aware of all discrepancies on the

Aircraft.” See DE 49-3, ¶ 6.

       For its part, Mustang’s third affirmative defense mentions Kamps representatives that

supposedly attended and participated in Harker’s pre-purchase inspection. See DE 8, ¶ 24.

Additionally, in response to Kamps’s motion for partial summary judgment, Mustang maintains

that two unidentified individuals inspected the aircraft concurrently with Harker and that Harker

discussed the aircraft’s condition with these individuals. See DE 53-1 (Harker Affidavit).

Mustang’s seventh affirmative defense claims that Harker advised Kamps not to purchase the

aircraft. See DE 8, ¶ 31. Regarding Kamps’s instructions on the desired scope of the inspection,

the Harker affidavit indicates that “[t]he customer did not request that we perform an annual

inspection.” See DE 53-1, ¶ 6 (emphasis in original). This statement cuts against Grahn’s assertion

that “all” discrepancies were to be identified by Mustang and disclosed to Kamps. However, in the

Complaint, Kamps alleged:

       16. On January 31, 2018, Mustang provided information about its pre-inspection
       services and fees to Kamps’ agent. Mustang indicated that during a pre-purchase
       exam, a technician would fulfill “due diligence of proper representation,” including
       identifying both “unairworthy discrepancies” and “recommended or cosmetic
       discrepancies.”




                                                5
DE 1, ¶ 16. Mustang admitted the allegations of that paragraph. DE 8, ¶ 8. This goes far in defining

what the parties intended and agreed to regarding the inspection.

       Kamps, in reply, notes that Mustang previously admitted that no Kamps representative was

present during the inspection. See DE 55 at 4; DE 55-1 at 4 (Answer to Interrogatory No. 2,

“Mustang does not allege that an individual of Kamps was physically present during the pre-

purchase inspection of the Aircraft.”). For this reason, Kamps argues that the Court should

disregard Harker’s affidavit. See DE 55 at 5. Moreover, Kamps affirmatively asserts that Kamps

was not present during the inspection and that no Kamps or Executive pilot flew the aircraft during

this time. See DE 46 at 8; DE 46-16, ¶ 7. Kamps relies on affidavits—by Grahn and Terry Boer,

Executive’s President—to establish the lack of Kamps representatives on site. See DE 46-3, ¶¶ 9–

10; DE 46-16, ¶ 6. For example, Grahn claims that “[n]either [himself], nor any other Executive

Air personnel, was present during the pre-purchase inspection.” See DE 46-3, ¶ 10. With respect

to any Harker recommendation, Kamps observes that Harker, by affidavit, disavows any advice

regarding the purchase, valuation, or repair cost, notwithstanding Mustang’s sixth and seventh

affirmative defenses, which had asserted the opposite. See DE 55 at 8–9. Kamps’s reply does not

explicitly address the conflicting narratives around the desired scope of the pre-purchase

inspection, other than to argue that the Court should not consider Harker’s affidavit because of its

inconsistency with Mustang’s discovery responses. See DE 55.

                                             *****

       Before the Court are cross-motions for summary judgment (DE 45 & DE 48), Kamps’s

motion for leave to file a sur-reply in opposition to Mustang’s motion for summary judgment (DE

50), and Mustang’s motion in limine (DE 51). The summary judgment motions are fully briefed.

See DE 46; DE 47; DE 53; DE 55. Mustang did not weigh in on Kamps’s motion for leave, nor




                                                 6
did Kamps separately respond to Mustang’s motion in limine. Nonetheless, the matters are ripe for

consideration.

       As a housekeeping matter, the Court first addresses Kamps’s motion for leave to file a sur-

reply (DE 50). Mustang’s reply in support of its motion for summary judgment identified several

“objections” to evidence that Kamps presented in its response. See DE 47 at 4. Mustang’s reply

seeks to exclude the letter from Scott Wohnsetler (Mustang’s former attorney), expert testimony

from Grahn, and Kamps’s use of Mustang’s third and seventh affirmative defenses as evidence of

Mustang’s alleged fraud. See id. at 4–6. Kamps’s proposed sur-reply responds to each of these

objections, arguing that the Wohnsetler letter is not hearsay or otherwise inadmissible, that the

Grahn declaration does not contain impermissible expert opinions, and that Mustang’s pleadings

(including affirmative defenses) are admissible non-hearsay. See DE 50-1.

       “Although the Federal Rules of Civil Procedure do not expressly permit the filing of

surreplies, such filings may be allowed in the appropriate circumstances, especially ‘[w]hen new

submissions and/or arguments are included in a reply brief, and a nonmovant’s ability to respond

to the new evidence has been vitiated.’” Key v. Shelby Cty., 551 F. App’x 262, 265 (6th Cir. 2014)

(quoting Seay v. TVA, 339 F.3d 454, 481 (6th Cir. 2003)).

       Here, Mustang effectively raised some evidentiary objections for the first time in reply.

Mustang initially argued in its motion for summary judgment (DE 45) that Kamps could not prove

breach absent expert testimony, to which Kamps responded in part by tendering the Grahn affidavit

(DE 46-3). In reply (DE 47), Mustang objected more specifically to Grahn’s opinions, and

Kamps’s proposed sur-reply claims that Grahn offers only lay testimony. See DE 50-1 at 6.

Because Mustang addressed the particulars of Grahn’s testimony for the first time in reply,

Kamps’s sur-reply, on its face, is largely warranted.




                                                 7
        However, two of the three objections in Mustang’s reply closely mirror two topics in

Mustang’s subsequent motion in limine. Compare DE 47 at 4–5, with DE 51-1, ¶¶ 1, 3. The motion

in limine includes two new objections and does not reassert the challenge to Kamps’s use of

Mustang’s third and seventh affirmative defenses. See DE 51. Mustang’s motion in limine, filed

the same day as Kamps’s sur-reply, therefore presented Kamps with an alternate means to counter

Mustang’s objections to Grahn’s testimony and the Wohnsetler letter. Kamps did not do so.

        In all, the combination of issues raised for the first time in reply, overlapping arguments,

and the failure to separately address a motion in limine has muddled the record. Even though

Mustang presented new arguments in a reply brief, Kamps’s ability to respond was not entirely

vitiated because Kamps could have, but did not, answer the substantially identical arguments in

Mustang’s later-filed motion in limine. Both the scheduling order and the Federal Rules

contemplate opportunities for all parties to raise and brief these issues without resort to sur-replies.

See DE 23; Fed. R. Civ. P. 26. But, given that Kamps’s time to respond elapsed while the sur-reply

motion was pending, the Court GRANTS DE 51 and fairly construes the sur-reply as Kamps’s

(partial) response to Mustang’s motion in limine.

II.     STANDARD

        A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A reviewing court must construe the evidence and draw all reasonable inferences

from the underlying facts in favor of the nonmoving party. Matsushita Elec. Indus. Co., v. Zenith

Radio Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009).

Additionally, the court may not “weigh the evidence and determine the truth of the matter” at the

summary judgment stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).




                                                   8
       The burden of establishing the absence of a genuine dispute of material fact initially rests

with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986) (requiring the

moving party to set forth “the basis for its motion, and identify[] those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate an absence of a genuine issue of material fact”); Lindsay, 578 F.3d

at 414 (“The party moving for summary judgment bears the initial burden of showing that there is

no material issue in dispute.”). If the moving party meets its burden, the burden then shifts to the

nonmoving party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp.,

106. S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c)

mandates the entry of summary judgment . . . against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id. at 2557 (Brennan,

J., dissenting) (“If the burden of persuasion at trial would be on the non-moving party, the party

moving for summary judgment may satisfy Rule 56’s burden of production in either of two ways.

First, the moving party may submit affirmative evidence that negates an essential element of the

nonmoving party’s claim. Second, the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the nonmoving

party’s claim.” (emphasis in original)).

       A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment. Factual

disputes that are irrelevant or unnecessary will not be counted.” Id. A “genuine” issue exists if

“there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that




                                                  9
party.” Id. at 2511; Matsushita Elec. Indus. Co., 106 S. Ct. at 1356 (“Where the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

issue for trial.’”) (citation omitted). Such evidence must be suitable for admission into evidence at

trial. Salt Lick Bancorp v. FDIC, 187 F. App’x 428, 444–45 (6th Cir. 2006).

       “The standard of review for cross-motions [for] summary judgment does not differ from

the standard applied when a motion is filed by one party to the litigation.” Ferro Corp. v. Cookson

Grp., PLC, 585 F.3d 946, 949–50 (6th Cir. 2009). “Rather, the court must evaluate each party’s

motion on its own merits, taking care in each instance to draw all reasonable inferences against

the party whose motion is under consideration.” Taft Broad. Co. v. United States, 929 F.2d 240,

248 (6th Cir. 1991).

III.   ANALYSIS

       A. Mustang’s Motion for Summary Judgment

           Mustang seeks summary judgment on all claims. DE 45.

           1. Breach of Contract

       Mustang first argues that the contract consists of the completed work request form and the

email from Grahn to Smith in which Grahn requests a quick turnaround (“before Thursday

afternoon/Friday AM”) on the pre-purchase inspection. See DE 45-1 at 4–5. According to

Mustang, Kamps lacks evidence of breach because the meaning of “pre-purchase inspection” is

technical, and Mustang has not disclosed an expert that can testify that Mustang’s performance

fell below industry standards. Id. at 5–6. Mustang further observes that its performance was

adequate; the problems identified by Executive during its 2018 annual inspection need not have

been discovered during Mustang’s more limited pre-purchase inspection. Id. at 6–7. In response,

Kamps claims that expert testimony is unnecessary because “pre-purchase inspection” is an




                                                 10
ambiguous term, and the ambiguity permits the Court to look to extrinsic evidence to ascertain the

parties’ intent. See DE 46 at 11. Kamps points to the Mustang checklist, titled “Aircraft Condition

Inspection Checklist/Report,” to explain what the parties intended by “pre-purchase inspection.”

See id. at 12; DE 1-5. The checklist broadly covers seven areas, including landing gear, and

requires the inspector to “[c]heck condition of discs and rotors” as a part of the brake check. See

DE 1-5 at 2. Kamps notes that Mustang’s report did not indicate the condition of the plane’s brakes.

See DE 46 at 13. Additionally, the checklist provides for an engine inspection, but Mustang did

not identify or disclose later-found cracks in two engine cylinders. See id.

       “To prove a breach of contract, the complainant must establish three things: 1) existence

of a contract; 2) breach of that contract; and 3) damages flowing from the breach of contract.”

Metro Louisville/Jefferson County Gov’t v. Abma, 326 S.W.3d 1, 8 (Ky. Ct. App. 2009). In other

words, “[e]stablishing the existence of a contract is not sufficient to sustain a cause of action for

breach of contract.” Barnett v. Mercy Health Partners-Lourdes, Inc., 233 S.W.3d 723, 727 (Ky.

Ct. App. 2007). “To consummate a binding contract . . . there must be a meeting of the minds of

the parties or mutual assent to the same thing, and all material terms and conditions of the contract,

including a certainty of the subject matter, must be agreed on.” McGeorge v. White, 174 S.W.2d

532, 533 (Ky. 1943). “Whenever one enters into another’s service, . . . the law interpreting the

contract adds to its general words . . . his promise to bring to the work ordinary skill and capacity

. . . .” Menefee v. Alexander, 53 S.W. 653, 654 (Ky. 1899) (quoting Bishop on Contracts § 1416).

       In general, a court should construe a contract to effectuate the parties’ intent by looking to

“the four corners of the instrument without resort to extrinsic evidence.” Cantrell Supply, Inc. v.

Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky. Ct. App. 2002). But, “[w]here a contract is

ambiguous or silent on a vital matter, a court may consider parol and extrinsic evidence involving




                                                 11
the circumstances surrounding execution of the contract, the subject matter of the contract, the

objects to be accomplished, and the conduct of the parties.” Id. “Parol evidence consists of

evidence of agreements between or the behavior of the parties prior to or contemporaneous with

the contract.” Luttrell v. Cooper Indus., 60 F. Supp. 2d 629, 631 (E.D. Ky. 1998). “Under the

doctrine of contemporaneous construction, the courts are required to give great weight to the

interpretation which the parties have placed upon an ambiguous contract.” Billips v. Hughes, 259

S.W.2d 6, 7 (Ky. 1953). “A contract is ambiguous if a reasonable person would find it susceptible

to different or inconsistent interpretations.” Cantrell, 94 S.W.3d at 385. The threshold question

whether a contract is ambiguous is a question of law. Id. “However, once a court determines that

a contract is ambiguous, areas of dispute concerning the extrinsic evidence are factual issues and

construction of the contract become subject to resolution by the fact-finder.” Id.

       Here, summary judgment is inappropriate because a reasonable juror could conclude that

Mustang failed to conduct an adequate pre-purchase inspection, as agreed. The parties do not

dispute that a valid contract existed between them, and they agree that the “Work Request Form”

represents at least part of their agreement. The form’s only relevant material term is “pre-purchase

insp,” which is ambiguous because reasonable minds could disagree about its meaning and scope.

See Cantrell, 94 S.W.3d at 385. As a result, the Court looks beyond the four corners of the “Work

Request Form” to determine what the parties intended by “pre-purchase insp.” See id. The Grahn

email makes clear that Kamps’s objective in enlisting Mustang’s services was to inform Kamps’s

decision whether to purchase the aircraft. And, Mustang’s conduct (through Harker) demonstrates

Mustang’s interpretation of the term. Although Mustang (likely) provided the checklist post-

inspection, not during contract formation or discussions surrounding performance, the checklist

adds context to Mustang’s (though not Kamps’s) contemporaneous understanding of “pre-




                                                12
purchase insp.” Harker’s report is also relevant because the purpose of the contract was to provide

information to Kamps (not for Mustang to merely complete an inspection). The pleadings

establish, as earlier noted, that Mustang agreed to provide a diligent inspection itemizing

“unairworthy” and “recommended or cosmetic” discrepancies.

       Even viewing the facts in the light most favorable to Mustang, Harker’s report failed to

comply with Mustang’s checklist (certainly, a lane marker for its intended scope) in at least two

ways. First, the “Paperwork/Notes” section requires the technician to check for AD compliance.

DE 49-5 at 2. Harker apparently did so, as the report reflects research into “new AD 2017-10-09”

and further states that “AD reports are current.” See DE 45-5 at 1; DE 49-14 at 2. However, it is

undisputed that AD 2016-16-12 applied to the aircraft’s cylinders. Second, the “Landing Gear”

section directs the technician to “[c]heck condition of discs and rotors.” DE 49-5 at 2. Harker

likewise completed this task, but his report includes no mention of the brake disc or rotor condition.

See DE 45-5 at 1; 49-14 at 3. A brake inspection without a corresponding report to the customer

defeats the purpose of the task. These actions, under a reasonable analysis, can be seen as

noncompliant with the parties’ deal. Again, the matters surely could fall within the realm of

discrepancies Kamps was paying Mustang to diagnose. The Court disagrees on the need for expert




                                                 13
testimony 5 to measure performance, at least as to the factual and other topics here concerned. Also,

reasonable minds could disagree about whether Harker’s deviations from Mustang’s own

standards represent ordinary care and skill, an implied condition in all services contracts. See

Menefee, 53 S.W. at 654. Accordingly, Mustang is not entitled to summary judgment on Kamps’s

breach of contract claim.

           2. Fraud

       Mustang contends that Kamps did not adequately plead fraud under Fed. R. Civ. P. 9(b)

and that the evidence fails to satisfy one or more claim elements, including Mustang’s knowledge

and Kamps’s reliance on unidentified false representations. See DE 45-1 at 10–11. Kamps avers

that Mustang’s Rule 9(b) argument is untimely and thus waived. See DE 46 at 14–15. Moreover,

Kamps argues that it need not show Mustang’s motive to defraud Kamps or what Mustang received

in exchange for making a false statement. See id. at 15–17. As evidence of Mustang’s “continuing”

fraud, Kamps highlights Mustang’s inconsistent statements in its pleadings. See id. at 17–18. For

example, Mustang asserted as an affirmative defense that a Kamps representative was present

during the inspection, a position that Mustang itself later contradicted in its responses to Kamps’s

interrogatories. See id. at 18. As far as fraud elements, Mustang supposedly induced Kamps to




5
  Grahn is mostly a fact witness in this case. He arranged the inspection and hired Mustang for
Kamps. Thus, he directly knows what he intended, and his position gives him direct factual insight
into Mustang’s performance. Further, he was involved in the later Executive inspections, so he
knows personally the factual product of those steps. He also was involved, directly, in repairs. Are
his observations imbued with some level of expertise? Yes. A doctor ordering complicated medical
equipment or chef ordering rare spices or engineer hiring a fabricator has a learned but factual role
with respect to such a transaction and any resulting dispute over performance. Such a hybrid status
does not convert Grahn from a principally factual witness into one giving expert testimony under
Rule 26(a)(2) and Rule 702. In a real sense, Grahn was Kamps in this transaction, and he can
testify as the key player in the full drama. The Court finds no surprise to Mustang, in this context,
and the Court will take care to instruct any involved factfinder on the important considerations in
evaluating all witness testimony.


                                                 14
enter a contract by promising that Mustang would identify both “unairworthy discrepancies” and

“recommended or cosmetic discrepancies” and then failing to do so. See id. at 19. Kamps relied

on Mustang’s representations—the incomplete or inaccurate inspection report—in purchasing the

aircraft. See id. at 20. Mustang intended or at least knew that Kamps would rely on the report. See

id. As damages, Kamps points to the purchase price (which was influenced by Kamps’s

understanding of the plane’s condition) and the funds Kamps has since expended to correct

problems not identified by Mustang during its inspection. See id.

       A Kentucky fraud claim has six elements: “a) material representation b) which is false c)

known to be false or made recklessly d) made with inducement to be acted upon e) acted in reliance

thereon and f) causing injury.” UPS v. Rickert, 996 S.W.2d 464, 468 (Ky. 1999). “[A]

misrepresentation to support an allegation of fraud must be made concerning a present or pre-

existing fact, and not in respect to a promise to perform in the future.” Filbeck v. Coomer, 182

S.W.2d 641, 643 (Ky. 1944). “If, by the terms of a contract, a person promises to perform an act

in the future and fails so to do, the failure is a breach of contract, not a fraudulent or deceitful

act[.]” Brooks v. Williams, 268 S.W.2d 650, 652 (Ky. 1954). But, “[o]ne may commit ‘fraud in the

inducement’ by making representations as to his future intentions when in fact he knew at the time

the representations were made he had no intention of carrying them out[.]” Major v. Christian Cty.

Livestock Market, Inc., 300 S.W.2d 246, 249 (Ky. 1957).

       Here, viewing the facts in the light most favorable to Kamps, the fraud claim fails. Kamps

has not identified a Mustang representation concerning a present or pre-existing fact that meets the

above elements. For one, nothing in the record supports Mustang’s knowledge or recklessness as

to the falsity of any such fact. At most, Kamps can argue that Harker did not exercise ordinary

skill with respect to the brakes or the status of the AD reports. See Menefee, 53 S.W. at 654.




                                                15
Additionally, Mustang’s promise to complete an inspection cannot constitute fraud unless it can

be shown that Mustang, at the time of the promise, had no intention to perform. See Major, 300

S.W.2d at 249. No reasonable juror could conclude, on this record, that the entire transaction was

a sham by which Mustang intended, from the beginning, to deprive Kamps of the benefit of its

bargain. Whether Mustang breached is a distinct question from whether Mustang committed fraud,

and there is no triable issue concerning the latter. 6 For this reason, the Court grants Mustang

summary judgment on Kamps’s fraud claim. 7

                a. Fraud by Omission

        Kamps also argues in its response to Mustang’s motion for summary judgment that

Mustang committed fraud by omission. See DE 46 at 21–23 (discussing Helm v. Ratterman, 778

F. App’x 359 (6th Cir. 2019)). Mustang, in reply, counters that Kamps’s complaint did not plead

fraud by omission. See DE 47 at 11 & n.5. In any event, Mustang maintains that this claim should

fail because Mustang disclosed the discrepancies about which it had knowledge. See id. at 11–12.

        To prove fraud by omission, a plaintiff must show, as to an omitted fact, “a) that the

defendants had a duty to disclose that fact; b) that defendants failed to disclose that fact; c) that the



6
  The Court does not view problems Harker failed to find as in any way supporting a fraud theory.
If Harker underperformed, that may be a breach, but by not diagnosing a deficiency, Harker (i.e.,
Mustang) did not defraud Kamps. Further, litigative statements Mustang has made in the
pleadings, while perhaps problematic, are not part of the fraud alleged in the Complaint.
7
  This ruling does not depend on Mustang’s Rule 9(b) argument, which the Court deems waived.
See Coffey v. Foamex L.P., 2 F.3d 157, 162 (6th Cir. 1993) (noting that Rule 9(b) deficiency,
absent a Rule 12(e) motion, is not appropriate dismissal basis); Kallick v. U.S. Nat. Bank Ass’n,
No. 12–106–DLB, 2012 WL 5178152, at *4 (E.D. Ky. Oct. 18, 2012) (discussing and applying
waiver of Rule 9(b) argument); Wright & Miller, 5A Federal Practice and Procedure § 1300 (4th
ed. Aug. 2019 update) (“[S]everal courts have held that a party who fails to object to the manner
in which fraud or mistake is pleaded at the pleading stage waives the specificity requirement set
out in Rule 9(b).”). A motion under Rule 12(e) “must be made before filing a responsive pleading
and must point out the defects complained of and the details desired.” Fed. R. Civ. P. 12(e).
Mustang did not raise this issue in its answer and did not identify any Rule 9(b) defects by motion.
See DE 8; DE 11.


                                                   16
defendants’ failure to disclose the material fact induced the plaintiff to act; and (d) that the plaintiff

suffered actual damages.” Rivermont Inn, Inc. v. Bass Hotels & Resorts, Inc., 113 S.W.3d 636,

641 (Ky. Ct. App. 2003). “A duty to disclose may arise from a fiduciary relationship, from a partial

disclosure of information, or from particular circumstances such as where one party to a contract

has superior knowledge and is relied upon to disclose same.” Smith v. GMC, 979 S.W.2d 127, 129

(Ky. Ct. App. 1998).

        Fraudulent concealment implies knowledge of the material fact concealed. As to
        what constitutes a material fact, the question is whether it is likely to affect the
        conduct of a reasonable man and be an inducement of the contract.

Faulkner Drilling Co. v. Gross, 943 S.W.2d 634, 638 (Ky. Ct. App. 1997).

        Here, putting aside doubts about whether Mustang had adequate notice of a fraud theory

articulated for the first time at summary judgment, the claim elements are a poor fit on this record.

For example, Kamps argues that Mustang’s duty to disclose arose from the contract. See DE 46 at

23. But, at the time of the agreement, Mustang knew no more than Kamps about the aircraft’s

condition, so such a duty could not have arisen from Mustang’s “superior knowledge.” See Smith,

979 S.W.2d at 129. Kamps’s reference to Mustang’s “duty to disclose” appears to merely restate

Mustang’s contractual obligation to perform an inspection—performance that required

“disclosure” of identified defects. See DE 46 at 23 (“Defendant had a duty to disclose the items it

discovered during the Pre-Purchase Inspection and indicated on its Checklist and notes.”). That

the contract required inspection and disclosure does not transform any potential breach into fraud

by omission. Summary judgment for Mustang is likewise warranted on this version of Kamps’s

fraud claim.




                                                   17
             3. Negligent Misrepresentation

       According to Mustang, this claim suffers from the same pleading inadequacy as Kamps’s

fraud claim. See DE 45-1 at 12. Also, negligent misrepresentation requires an affirmative

misstatement, and Kamps’s theory depends on Mustang’s failure to disclose. See id. at 12–13.

Finally, Kamps cannot demonstrate justifiable reliance. See id. at 13. Kamps did not directly

respond to Mustang’s arguments regarding this claim. See DE 46 at 2, 16–20.

       Kentucky has adopted the Restatement’s formulation of negligent misrepresentation. See

Presnell Constr. Managers, Inc. v. EH Constr., LLC, 134 S.W.3d 575, 580–81 (Ky. 2004). The

Restatement (Second) of Torts, § 552, provides, in relevant part:

       (1) One who, in the course of his business, profession or employment, or in any
       other transaction in which he has a pecuniary interest, supplies false information
       for the guidance of others in their business transactions, is subject to liability for
       pecuniary loss caused to them by their justifiable reliance upon the information, if
       he fails to exercise reasonable care or competence in obtaining or communicating
       the information.

“A claim of negligent misrepresentation ‘requires proof by clear and convincing evidence of a

material representation that a defendant knew, or should have known, to be false.’” Collins v. Ky.

Lottery Corp., 399 S.W.3d 449, 453–54 (Ky. Ct. App. 2012). Additionally, “the tort of negligent

misrepresentation requires an affirmative false statement.” Id. at 454 (emphasis in original). “[A]

mere omission will not do.” Republic Bank & Trust Co. v. Bear, 707 F. Supp. 2d 702, 714 (W.D.

Ky. 2010).

       Most of this theory fails because a failure to disclose version does not survive the tort’s

elemental analysis. See Collins, 399 S.W.3d at 454. However, the report does inaccurately describe

AD report currency. See DE 45-5 at 1. There are questions about the scope and effect of the

representation, but Kamps cites the Continental directive itself as resulting in required replacement

of all cylinders. If Harker negligently failed to secure accurate AD currency information and then



                                                 18
supplied an inaccurate status in the report, Kamps has the chance to recover under this tort theory

for resulting losses it can prove.

       B. Kamps’s Motion for Partial Summary Judgment

       Kamps seeks summary judgment on its breach of contract claim. DE 48. Kamps argues

that the following documents make up the parties’ agreement: the Work Request Form, Mustang’s

checklist, and the pre-purchase inspection report. See DE 49 at 10. Per Kamps, Mustang breached

the contract by failing to follow its own checklist during the inspection. See id. at 11–12. For

example, Mustang did not identify or disclose the cracks in two engine cylinders, a dent in the

bottom of the rudder, or cracks in the landing gear hardware. See id. at 12. Moreover, although

Mustang apparently inspected the brakes, the report did not address the brakes’ condition. See id.

at 13. The report also stated that “AD reports are current,” but AD 2016-16-12 applied to the

engine cylinders, and there was no entry in the aircraft’s logbooks concerning this directive. See

id. at 13–14. As damages, Kamps contends that it would not have purchased the aircraft if

Mustang’s report had properly disclosed the needed repairs, or that Kamps—informed by an

adequate pre-purchase inspection—would have negotiated for a lower price. See id. at 14. Kamps

represents that the aircraft’s repairs have cost approximately $100,000. See id. at 14–15. In

response, Mustang argues that three reasons support denial of Kamps’s motion: Kamps’s reliance

on inadmissible evidence; Kamps’s incorporation of Mustang’s checklist as evidence of breach;

and issues of material fact regarding breach, including whether Kamps’s proffered deficiencies in

Mustang’s inspection amount to breach. See DE 53 at 2, 6–10.

       Although the Court leans significantly toward finding (at least partial) breach, ultimately,

a jury must resolve the web of issues presented. First, the content of the contract is subject to

debate. A jury will hear the evidence concerning the parties’ agreed inspection scope and then




                                                19
measure the performance. Mustang agreed to do an inspection and agreed that the inspection would

probe for deficiencies. The checklist is a strong yardstick. However, whether Mustang actually

and culpably missed deficiencies material to the inspection is for the jury to determine on this

record. That Executive pursued two (parallel?) inspections in March of 2018—one nominally “pre-

purchase” and one nominally “annual”—may suggest Kamps expected more from the Mustang

report than Mustang intended to give. Mustang pleaded that it “discovered all faults in the aircraft

that could have been discovered” within the limited inspection Kamps bought. See DE 8, ¶ 28. The

jury will decide.

         Grahn cites, “at least 20” missed discrepancies, but the record is indeterminate. The brakes

are a good example. The inspection report is silent, but Mustang’s notes show it perceived the

brake rotors as “right at limits.” Grahn cites “both brake discs” as beyond limits. DE 49-3, ¶ 19.

Discs and rotors are not, per the record, the same thing. Further, it is not clear where the brake

status falls as a category—airworthiness, recommended, or cosmetic. Likewise, the depth of

engine analysis—whether a pre-purchase inspection goes deep enough to detect cylinder cracks—

is one the jury will need to decide based on proof of where the parties’ minds met. The checklist

and AOPA exemplar do not indubitably include that degree of engine intrusion in the inspection

ambit.

         Further, the timing is of some concern to the Court. Mustang’s inspection happened in early

February. The Executive inspection(s) happened in late March or beyond. The Court queries

whether the plane condition was static from date to date, a point not clear in the record, which

could affect the performance measure for Mustang.

         Lastly, even if the Court cherry-picked obvious deficiency issues, like the AD report

currency, that would not eliminate the need for jury evaluation of other performance issues and




                                                 20
the required linkage between any contract breach and damages. The Court thus finds summary

judgment unjustified and reserves these issues for the jury.

       C. Mustang’s Motion in Limine

           1. Expert testimony by Mr. Grahn

       Mustang seeks to exclude any expert testimony from Grahn because Kamps did not identify

Grahn as an expert or disclose an expert report. See DE 51-1, ¶ 1. Mustang identifies the following

paragraphs from Grahn’s affidavit as impermissible expert opinions: ¶¶ 12, 17, 18, 19, and 20. See

id. at 2. These segments concern the discrepancies bearing on airworthiness and identify the

problems Mustang should have discovered during the pre-purchase inspection. See DE 49-3, ¶¶ 12,

17, 18, 19, and 20. Kamps, in sur-reply, contends that Grahn’s opinions are based on personal

knowledge or observations. See DE 50-1 at 6–8.

       Rule 701 permits lay witnesses to offer opinions that are “rationally based on the witness’s

perception[,] . . . helpful to clearly understanding the witness’s testimony or to determining a fact

in issue[,] and . . . not based on scientific, technical, or other specialized knowledge within the

scope of Rule 702.” Fed. R. Evid. 701. Lay witnesses may sometimes opine on particularized

knowledge obtained “through employment or involvement in the day-to-day affairs of the business

in question.” See United States v. Kerley, 784 F.3d 327, 339 (6th Cir. 2015). However, the field of

aircraft mechanics is sufficiently scientific or technical to often warrant expert testimony. See

Crouch v. John Jewell Aircraft, Inc., No. 3:07-CV-638-DJH, 2016 WL 157464, at *8 (W.D. Ky.

Jan. 12, 2016) (“Expert aviation mechanics, however, possess specialized knowledge about the

inner workings of such engines, and when such knowledge is applied to observations, it can ‘help

the trier of fact to understand the evidence or to determine a fact in issue.’”); cf. Rose v. Truck

Ctrs., Inc, 388 F. App’x 528, 534 (6th Cir. 2010) (noting that expert’s “experiences as a mechanic




                                                 21
give him specialized knowledge in the areas of truck mechanics and steering gears”); Davis v.

American Jet Leasing, Inc., 864 F.2d 612, 614–15 (8th Cir. 1988) (reviewing and approving

qualifications of expert who testified about aircraft maintenance program).

       As noted in n.5, supra, Grahn is something of a hybrid. He has factual knowledge regarding

the contract terms and the parties’ intentions. He has factual knowledge regarding airplane

condition during the later inspections. He knows the content of the Mustang report compared to

the condition he perceived in March of 2018. Grahn’s expertise placed him in the position to make

factual observations, and that expertise (he was the trusted contract rep for Kamps) modifies his

testimony. Yet, this is not true expert testimony—it is testimony from a learned factual observer.

The Court views it as proper factual testimony with some reliance on Rule 701 as well.

       That said, the Court will not allow general opinions regarding airplane inspections,

airworthiness, etc. Grahn can say what he knows and perceived, as a factual player, but the Court

will restrict him (and Harker also) from going beyond that. The Court thus DENIES DE 51-1, ¶ 1,

though on the stated terms. 8 See also n.5.

       2. Sale of Mustang’s business assets to Thoroughbred Aviation

       Mustang moves to exclude evidence of the sale of its business assets. See DE 51-1, ¶ 2. Per

Mustang, because this evidence relates to its financial condition, it is irrelevant and inadmissible.

See id. Kamps did not respond to this argument.

       “[E]vidence of a party’s financial status should be excluded at trial because of the danger

of prejudice that such evidence creates.” Hamilton v. CSX Transp., Inc., 208 S.W.3d 272, 280 (Ky.




8
  Rule 26 would not have required a formal report in this context. Grahn’s basic observations
appeared in the Complaint and have been known to Mustang throughout the case.


                                                 22
Ct. App. 2006). For this reason, and because Kamps has not otherwise supported the admissibility

of this evidence, the Court GRANTS DE 51-1, ¶ 2.

           3. Testimony regarding settlement offers or negotiations

       Mustang invokes Rules 408, 502, and 802 to bar the Wohnsetler letter. See DE 51-1, ¶ 3.

Mustang argues that the letter is inadmissible as a settlement offer or negotiation, that the letter

contains inadmissible hearsay, and that attorney-client privilege protects the letter’s contents. See

id. Kamps, in sur-reply, maintains that a hearsay exception applies because Wohnsetler was

Mustang’s agent. See DE 50-1 at 3–4. Additionally, according to Kamps, the letter is not an offer

to compromise, and there are admissible forms of the information within the letter (such as

Harker’s statements, since Harker will be a witness at trial who can testify to his personal

observations and knowledge). See id. at 4–5.

       Rule 408 generally bars the admission of evidence of “furnishing, promising, or offering—

or accepting, promising to accept, or offering to accept—a valuable consideration in compromising

or attempting to compromise [a disputed] claim” and “conduct or a statement made during

compromise negotiations about the claim.” Fed. R. Evid. 408(a)(1), (2). Rule 502 deals with

waiver of the attorney-client privilege, which Kentucky defines as protecting “confidential

communication[s] made for the purpose of facilitating the rendition of professional legal services

to the client.” See Fed. R. Evid. 502; KRE 503(b). “A communication is ‘confidential’ if not

intended to be disclosed to third persons other than those to whom disclosure is made in furtherance

of the rendition of professional legal services to the client or those reasonably necessary for the

transmission of the communication.” KRE 503(a)(5). Rule 802 is the general rule against hearsay,

which is an out-of-court statement offered to prove the truth of the matter asserted in the statement.

Fed. R. Evid. 801; Fed. R. Evid. 802.




                                                 23
       Here, none of Mustang’s proffered bases merits exclusion. The letter self-evidently does

not constitute an attempt to compromise or “a statement made during compromise negotiations.”

See Fed. R. Evid. 408(a)(2). Attorney-client privilege cannot protect the letter because it was sent

to opposing counsel—perhaps the opposite of “confidential.” See KRE 503(a)(5). The letter, from

Mustang’s agent, is not hearsay. For these reasons, the Court DENIES DE 51-1, ¶ 3.

           4. Evidence relating to consequential damages

       Mustang challenges Kamps’s Rule 26 disclosures pertaining to damages. See DE 51-1, ¶ 4.

Mustang argues that Kamps’s $95,000 repair costs are not expectation damages—because Kamps

did not contract for a new aircraft—and that these damages are too speculative. See id. Mustang

contends that Kamps may have purchased the aircraft even had it known about the undisclosed or

undiscovered defects and that the repairs are not a consequence of Mustang’s breach. See id.

Mustang likewise disputes the cost for a replacement aircraft and claims that Kamps failed to

mitigate its damages with respect to the plane trips that the purchased aircraft could not

accommodate. See id. Finally, Mustang avers that punitive damages are not available for a breach

of contract. See id. Kamps did not respond to any of these arguments.

       “Damages for breach of a contract are normally that sum which would put an injured party

into the same position it would have been in had the contract been performed.” Univ. of Louisville

v. RAM Eng’g & Constr., Inc., 199 S.W.3d 746, 748 (Ky. Ct. App. 2005). Consequential damages

for breach of a contract may be recoverable when the type of harm was foreseeable to the parties.

U.S. Bond & Mortg. Corp. v. Berry, 61 S.W.2d 293, 297 (Ky. 1933) (“In order to recover special

damages the party sought to be charged must have had notice of such circumstances at the time

the contract is made, and in such a way that he must know that the person with whom he is

contracting reasonably believes that he is accepting the contract with the special condition.”);




                                                24
Clark v. Life & Cas. Ins. Co., 245 Ky. 579, 581 (Ky. 1932). “In no case shall punitive damages be

awarded for breach of contract.” KRS 411.184(4); Faulkner Drilling Co. v. Gross, 943 S.W.2d

634, 638–39 (Ky. Ct. App. 1997) (“Although the statute and the case law are clear that punitive

damages are not recoverable for mere breach of contract, it has been held that if the breach included

separately tortious conduct, punitive damages may be awarded.”) (internal citations omitted)).

       Here, Kamps may not recover damages for the replacement aircraft or punitive damages,

but some of the repair costs may be compensable, depending on how the fact-finder ultimately

resolves the breach issue. Kamps did not contract for Mustang to inspect and then repair the aircraft

to the point of being airworthy, so Mustang could not have foreseen damages flowing from a land-

bound aircraft. See Berry, 61 S.W.2d at 297. And, because the Court has found for Mustang on

Kamps’s fraud theory, punitive damages are unavailable as a matter of Kentucky law. See KRS

411.184(4). On the other hand, the extent of Mustang’s breach, if any, will dictate the “damages

flowing from the breach of contract,” the final claim element. See Abma, 326 S.W.3d at 8. At this

stage, before any fact-finder has concluded that Mustang breached the contract, the Court declines

to prospectively limit Kamps’s repair cost recovery. As a result, the Court GRANTS IN PART

and DENIES IN PART DE 51-1, ¶ 4.

IV.    CONCLUSION

       For the above reasons, the Court ORDERS as follows:

       1. The Court GRANTS IN PART and DENIES IN PART DE 45;

       2. The Court DENIES DE 48;

       3. The Court GRANTS DE 50; and

       4. The Court GRANTS IN PART and DENIES IN PART DE 51.

       This the 27th day of March, 2020.




                                                 25
26
